WHICHARD, Judge.
Defendant’s Appeal
Defendant contends the court erred in denying its motion for directed verdict on plaintiffs contractual claims. Specifically, defendant contends that the court should have granted this motion because plaintiff failed to present sufficient evidence demonstrating his compliance with the provisions of the policy requiring the insured to produce books of account and other documents. We agree.
In general, *619Bryant v. Nationwide Mutual Fire Insurance, 313 N.C. 362, 369, 329 S.E. 2d 333, 337-38 (1985). The court may grant the motion only if, as a matter of law, the evidence is insufficient to justify a verdict for the plaintiff. Dickinson v. Poke, 284 N.C. 576, 583, 201 S.E. 2d 897, 902 (1974).
*618[i]n considering any motion for directed verdict [under N.C. Gen. Stat. 1A-1, Rule 50], the trial court must view all the evidence that supports the non-movant’s claim as being true and that evidence must be considered in the light most favorable to the non-movant, giving to the non-movant the benefit of every reasonable inference that may legitimately be drawn from the evidence with contradictions, conflicts, and inconsistencies being resolved in the non-movant’s favor.
*619Plaintiffs evidence tended to show, in pertinent part, that:
Prior to the fire plaintiff maintained an office in the rear portion of the grocery store where he kept most of his business records. After the fire this office had smut damage and water damage but no fire damage. The records were kept in a metal filing cabinet.
By a letter dated 4 November 1983, defendant notified plaintiff that, pursuant to the provisions of the policy, he was “required to submit to an examination under oath at the Lenoir County Courthouse on Wednesday, November 16, at 11:00 A.M.” Defendant’s letter continued with the following request for production of documents:
At this examination under oath you will be required to produce for examination all books of account, bills, invoices, and other vouchers, or certified copies thereof if the originals be lost, in any way relating to the alleged loss and to [permit] extracts and copies thereof to be made. You should also bring with you any business documents, United States Federal Income Tax Returns and North Carolina State Income Tax Returns for the past three years, any financial statements which pertain to your business, your accounts, deeds to all property owned by [you], your banking records, your inventories concerning your business for the past three years, and sales and receipts for this period of time also.
Plaintiff admitted receiving this letter around 12-13 November 1983. Plaintiff attended the examination on 16 November 1983, but he failed to bring books of accounts, bills, invoices, vouchers, banking records, inventory records, sales and receipts or tax returns. Plaintiff testified at trial that he did not comply with defendant’s request because he did not “have time to compile [his records].” Specifically, plaintiff testified that he could not comply because of “the order my records were in, plus the water damage, no electricity, and in the summertime and I couldn’t afford to take *620the stuff in my house until I have everything cleaned out there.” At the hearing defendant’s counsel asked plaintiff to sign a tax waiver and a release on all his banking records. Plaintiff refused to sign any release forms.
Plaintiff then received notice from defendant, by letter dated 21 November 1983, of a second examination on 2 December 1983. This letter specifically provided that: “[a]s we have conferred by telephone prior to November 16, concerning the examination under oath, we once again request that [plaintiff] bring what records, if any, he has as outlined in [our letter] of November 4, 1983 and in whatever status the records are presently in.”
Plaintiff attended the examination on 2 December 1983 and again failed to produce the requested documents. Instead, plaintiff delivered a statement, which provides, in pertinent part:
[T]he compiling and gathering of these documents for your examination is a most difficult task. Almost all of the documents requested were, at the time of the fire, kept in my office located within the store. There has been much smoke and soot damage in my office which has made the removal of my documents and paperwork therefrom a difficult and very time consuming task. I have explained this, through my attorney, to your company on more than one occasion and it is my understanding that representatives of your company have stated to my attorney that they have examined the office in my store and that they did not observe any signs of smoke or soot damage. An examination of my office will clearly show otherwise.
In the last several weeks I have been very busy on a daily basis in farming my farm properties, particularly my soybean crop. I have worked an average of 6 to 7 days a week, approximately 10 to 12 hours per day. Because of this schedule I have not been able to spend any time cleaning and organizing my documents and books to the point they would be removable from my office. Because your company has refused to make any advancements to me, the only source of income I have for my family is the sale of my soybean crop and I simply cannot take any time away from harvesting that crop to attend to the bookkeeping necessary to have these documents in a presentable form.
*621I have brought with me what documents I am able to furnish which did not require substantial time on my part to obtain. I advise each of you present at this hearing that all of my other bookkeeping, accounts and paper work are presently located in the office within my store which is located on Highway 70 East, approximately 2 to 3 miles from the location of this Courthouse. These documents are available for inspection by representatives of your company at the present time. I would be glad to leave the Courthouse and go with representatives of the North Carolina Farm Bureau to my place of business located on Highway 70 East and to permit the examination and/or copying of any documents which I have in my office at the present time.
During the 2 December 1983 examination plaintiff explained this statement:
I don’t refuse to go to my office. I’ll go to my office right now and be glad to carry you with me. But as far as going and bringing the smutty mess over here, I refuse to do that, but I’ll be glad to take you in my automobile and go right now.
Plaintiff admitted at trial that, in order to comply with the second request for production of documents, he only needed to “pull out the [file cabinet] drawer and walk out [of his grocery store or] take a box and put a bunch of bags and files and walk out [of the store] . . . .”
Plaintiff contends the foregoing evidence was sufficient to create a jury question “as to the reasonableness of the times and places for production of records.” For reasons hereinafter set forth, we hold that the evidence was insufficient to create a jury question as to the reasonableness of the times and places for production, and that the court thus erred in failing to grant defendant’s motion for directed verdict.
In Chavis v. State Farm Fire and Casualty Co., 317 N.C. 683, 346 S.E. 2d 496 (1986), plaintiff-insureds filed suit against defendant-insurer for loss suffered as a result of fire. The trial court granted defendant-insurer’s motion for directed verdict on the ground that as a matter of law plaintiffs could not recover on the fire insurance policy issued to them by defendant-insurer because plaintiff-insureds had failed to produce their financial *622records as required by the policy. The policy included the standard provisions from N.C. Gen. Stat. 58-176 regarding an insured’s obligation to produce documents and to comply with policy provisions as a prerequisite to bringing suit. Plaintiff-insureds complied with all requests made by defendant-insurer except for their refusal to sign a form authorizing the release of all of their banking records to defendant-insurer.
The Court held that “plaintiffs were justified as a matter of law in refusing to sign this overbroad release.” Chavis, 317 N.C. at 688, 346 S.E. 2d at 499. The Court noted that, under the policy terms from N.C. Gen. Stat. 58-176,
the insured as a condition precedent to recovering on the policy must: (1) exhibit the remains of the subject property, (2) submit to examinations under oath, (3) produce for examination, as often as may be reasonably required, all books of account, bills, invoices, and other vouchers, and (4) permit copies of these records to be made.
Id. at 686, 346 S.E. 2d at 497. It continued:
In our opinion, the language of the statutory provision in question assumes that the insurer’s requests for documents will be reasonable and will relate to the insured property. The provision does not grant to the insurer an unlimited right to roam at will through all of the insureds’ financial records without the restriction of reasonableness and specificity. Such an obligation would subject an insured to endless document production ....
Id. at 687-88, 346 S.E. 2d at 499. The Court thus reasoned:
[W]e construe these particular terms of the policy to require the insurer’s request to be specific. The release form in the present case, requesting access to “any and all records” in connection with “all banks and/or any type of lending institution” with which plaintiffs had done “any business” is simply unreasonably broad. It is this lack of specificity in defendant’s request and plaintiffs’ willingness to comply with all other requests which distinguishes this case from those cases cited by defendant in support of its position .... Had defendant’s request for banking information been reasonably *623specific plaintiffs would have been obligated to produce the requested documents. [Citations omitted.]
Id. at 688, 346 S.E. 2d at 499.
In Chavis the issue was whether the scope and extent of inquiry pursuant to the request for production of documents was reasonable. Here, by contrast, the issue is whether the time and place for production was reasonable. Accordingly, while both Chavis and this case involve the general question of plaintiff-insureds’ compliance with requests for production of documents, the precise issue addressed in Chavis is distinguishable and does not control the result here.
“Ordinarily, where there is competent evidence, the question of the reasonableness of the demand for the production of [documents] is one of fact for the jury.” Butler Candy Co. v. Springfield Fire & Marine Ins. Co., 296 Pa. 552, 559, 146 A. 135, 138 (1929). However, “ ‘when the facts are admitted or clearly proven,’ what is reasonable becomes a question of law for the court, depending on the circumstances of each case.” Id. See also Annot., 63 A.L.R. 504 (1929) and Couch on Insurance 2d Sec. 49A-145 (1982).
The evidence here provides the following admitted or clearly proven facts: Plaintiff received two requests for production of documents at the Lenoir County Courthouse. The second request specifically provided that he should produce them in “whatever status the records are presently in.” (Emphasis supplied.) Plaintiff expressly refused to bring the requested records to either examination, maintaining that he did not have time to compile them. However, plaintiff admitted at trial that he need only have transported his files in “a bunch of bags” from his store to the courthouse to comply with defendant’s second request for production.
We hold that these facts provide no basis from which a jury could find that, under the circumstances, the time or place for the production of these documents was unreasonable. Rather, the evidence shows that plaintiff simply refused to comply with defendant’s second request to bring the documents “as is.” By failing to “produce for examination [, as often as may be reasonably required,] all books of account, bills, invoices, and other vouchers, . . .” plaintiff has failed to satisfy “a condition precedent to recovering on the policy . . . .” Chavis, supra, 317 N.C. at *624687, 346 S.E. 2d at 498. Accordingly, the court erred in failing to grant defendant’s motion for directed verdict on plaintiff’s contractual claims. See Butler, supra, 296 Pa. at 560, 146 A. at 139.
Given our disposition of this issue, we need not consider defendant’s other arguments.
Plaintiff’s Appeal
Plaintiff contends the court erred in granting defendant’s motion for directed verdict as to plaintiff’s claim that defendant violated N.C. Gen. Stat. 75-1.1. Assuming, arguendo, that we should even reach this issue in light of our disposition of defendant’s appeal, our review of the record reveals no basis for concluding that defendant engaged in unfair or deceptive acts or practices. Further, the court, while considering which issues to submit to the jury, stated that it “takes from the response contained in [plaintiff’s] brief, the [p]laintiff not making reference to the Chapter 75 claim, deems it to be abandoned.” Accordingly, this assignment of error is overruled.
Given our disposition of defendant’s appeal, we need not reach plaintiffs remaining arguments.
For the reasons stated the order granting a new trial is reversed, and the cause is remanded for entry of judgment in favor of defendant.
Reversed and remanded.
Judge PHILLIPS concurs in the result.
Judge MARTIN concurs.